Title: To Benjamin Franklin from Thomas Cushing, 2 October 1771
From: Cushing, Thomas
To: Franklin, Benjamin


Boston, Octr. 2. 1771
This will be handed you by William Storey Esqr. who will deliver you the Votes of the last sessions of the General Court. He goes home to sollicit for releif from the Difficulty under which he at present labours; Natha. Wheelwright Esqr. during Mr. Storeys being Deputy Register in the Court of Admiralty had a Vessell and Cargo Seized and Condemned in said Court from which judgement he appealed; However the Vessell and Cargo were Sold at Public Auction at which Mr. Wheelwright was a Considerable  purchaser. Mr. Temple the surveyer General, with a View of favouring Mr. Wheelwright as much as possible directed Mr. Storey, as he Informs me, to take Mr. Wheelwrights note of hand, in lieu of the Money, p[er?] amount of such goods as he purchased payable [as] soon as the affair of the appeal was fully determined. After some Time Mr. Wheelwright failed and has never been able to Discharge his Note. The Kings Advocate has sued Mr. Storey for the Money. Mr. Storey thinks [torn: it would be unreaso?]nable and unjust to oblidge him to pay it, [torn: when he?] Acted in Consequence of orders received from the Surveyer General. He has applied to the Commissioners of the Customs here, but as it was a Matter transacted before their appointment they can do nothing about it, he therefore has undertaken this Voyage in order to apply for releif to the Commissioners at home. Any assistance you may afford him by your Advise or thro your Influence with those before whom this matter may lie I shall esteem as a favor. I would just mention that Mr. Storey was a Considerable Sufferer in the time of the Stamp Act by having his House and Furniture much Damaged by the Mob, who distroyed most of his Books and Papers amoung which there were some relative to the Seizure above mentioned, and for want of which he is fearfull he shall be a great Sufferer. He had some Compensation made him by our General Court but as all the rest of the Sufferers at that time excepting Mr. Storey, have been Consider’d and in some way or another Compensated by the Government at home he hopes he shall have the more favourable hearing relative to this Matter. I conclude with great respect your most obedient humble Servant
T Cushing
To Benjamin Franklin Esqr
